      Case 3:21-cr-01314-TWR Document 37 Filed 06/14/21 PageID.107 Page 1 of 1




 1
                          UNITED STATES DISTRICT COURT
 2
                        SOUTHERN DISTRICT OF CALIFORNIA
 3
 4   UNITED STATES OF AMERICA,                  Case No.: 21-CR-1314-TWR
 5               Plaintiff,
 6                                              ORDER GRANTING MOTION TO
           v.                                   DISMISS  AND    JUDGMENT
 7                                              THEREON
 8   JESSICA YESENIA GAVINO-
     ARMENTA,
 9
10               Defendant

11
          Upon motion by the United States and for good cause shown,
12
          IT IS ORDERED that the Indictment in this case be dismissed without prejudice.
13
14
          SO ORDERED AND ADJUDGED.
15
16
     Dated: 6/14/2021
17
18                            ________________________________________________
19                            THE HONORABLE TODD W. ROBINSON
                              United States District Judge
20
21
22
23
24
25
26
27
28
